DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Re claim 1, Rosenthal et al (US 2014/0240931) disclose a power adapter for providing electrical energy to electronic devices, the power adapter comprising: 
a first housing part (11) comprising: a protrusion (latching noses)[0063] (Fig 6), and a rail (111); and a second housing part comprising a snap (121), the snap comprising: an opening, and a column (Fig 1c), wherein an assembled state defined by the first housing part secured with the second housing part comprises the protrusion positioned in the opening (Fig 1b), but does not disclose the rail covering the column.
	The limitation “the first rail and the second rail secure the first column and the second column, respectively, such that the snap lacks deflection at the first column and the second column” of claim 8, and “the snap is configured to bend in a first direction and a second direction different from the first direction based upon engagement with the first rail, the second rail, the first protrusion, and the second protrusion” of claim 15 in combination with other limitations present is neither taught nor disclosed in the prior art of record. 


    					
Communication



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847